Citation Nr: 0824735	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  01-08 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a lower back 
disability, to include the residuals of a compression 
fracture at L2, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to March 
1988.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2000 RO decision, which denied the veteran's 
claim seeking a disability rating in excess of 20 percent 
disabling for a low back disability.

The matter was last before the Board in October 2006 and was 
remanded for additional development deemed necessary.  The 
case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder with 
residuals of a compression fracture at L2 more closely 
resembles a severe intervertebral disc disease with recurring 
attacks and intermittent relief.

2.  The veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.

3.  Evidence of ankylosis, either favorable or unfavorable of 
the thoracolumbar spine is not of record.

4.  The veteran's residuals of vertebral fracture are not 
shown to result in abnormal mobility requiring a neck brace.





CONCLUSION OF LAW

The criteria for a 40 percent disability rating, but no more, 
have been met for the low back disability.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in September 1999.  The RO adjudicated it in 
February 2000, with notice sent the same month.  In this 
case, the VA's duty to notify was satisfied subsequent to the 
initial AOJ decision by way of a letter(s) sent to the 
appellant on November 2004.  Additional notice was sent in 
March 2007.  The veteran was provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection and for an increased rating, which 
included notice of the requirements to prevail on these types 
of claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  The duty to assist letter notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on March 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In this case, the veteran was sent a letter in March 2007 
that provided the above described notice to the veteran that 
he needed to present evidence showing his conditions had 
worsened, to include discussion of the applicability of 
relevant Diagnostic Codes ranging from noncompensable to 100, 
as well as describing the specific examples of lay and 
medical evidence as set forth in Vasquez-Flores-- e.g., 
competent lay statements describing symptoms, information 
regarding any medical and hospitalization records the veteran 
had not recently told the VA about, employer statements, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  

Even if the notices were deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
veteran is not shown to be prejudiced in this matter.  He was 
provided detailed information regarding all the potentially 
applicable criteria including all the revisions to such 
criteria, for an increased rating for the lumbar spine by the 
most recent supplemental statement of the case sent in 
September 2005, which discussed at length the level of 
disability needed for a higher rating, to include the amount 
of motion loss needed for such a rating.  Likewise this 
supplemental statement of the case discussed how the current 
medical findings failed to meet a higher rating absent 
evidence of a greater level of functional impairment or 
limitation of motion, neurological manifestations and 
referred to the applicable criteria.  The veteran in his 
March 2000 notice of disagreement discussed in detail 
functional limitations such as limitation of motion, muscle 
spasm, and severe pain affecting the lumbar spine and also 
discussed the criteria for a 40 percent rating for 
lumbosacral strain.  Based on the above, any notice 
deficiencies which may be present do not affect the essential 
fairness of the adjudication.  

The veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in January 2008 provided current assessments of the 
veteran's condition based not only on examination of the 
veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like. 38 C.F.R. § 4.40 (2007).  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2007).  It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).
During the pendency of this appeal, revisions were made to 
the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised.  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, intervertebral disc syndrome, moderate 
with recurring attacks warrants a 20 percent disability 
rating, severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  
Diagnostic Code 5243 (2006)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Under Diagnostic Code 5285, vertebral fracture residuals 
without associated spinal cord involvement which are 
manifested by abnormal mobility requiring the use of a neck 
brace (jury mast) warrant a 60 percent disability evaluation.  
Where the use of a neck brace is not required, the vertebral 
fracture residuals are to be evaluated on the basis of the 
resulting definite limitation of motion or muscle spasm with 
10 percent to be added for demonstrable deformity of a 
vertebral body.  When evaluating the residuals on the basis 
of ankylosis and/or limited motion, disability evaluations 
should not be assigned for more than one spinal segment by 
reason of involvement of only the first or the last vertebra 
of an adjacent segment.

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite' s 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  More over, 60 and 
100 percent evaluations are warranted for complete bony 
fixation of the spine in a favorable angle or an unfavorable 
angle with marked deformity with or without involvement of 
other joints.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) 
(effective prior to September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

In this matter, service connection was granted for residuals 
of a fracture of the vertebra in an October 1988 RO rating 
decision, which assigned an initial 10 percent rating.  In a 
February 1990 rating the RO granted a 20 percent rating which 
has been confirmed and continued thereafter.  The veteran 
filed his claim for an increased disability rating in 
September 1999.  

VA records from 1999 to 2000 revealed that in November 1999 
he was followed up for chronic low back pain and described 
his car accident in service resulting in compression fracture 
of L1 through L3 that has gotten progressively worsening pain 
over the past year or so and has started with pain radiating 
down both legs, right greater than left.  He complained of 
burning fire type pain on the right anterior lateral thigh 
over about the last year.  He has been going to a primary 
care doctor with no significant relief.  His past medical and 
surgical history were negative.  He took about a bottle of 
Tylenol a week and worked as a sales rep.  Objective findings 
revealed his motor to be 5/5 and sensory was grossly intact.  
Reflexes were 2+ and symmetrical.  Straight leg raise was 
negative and the assessment included chronic low back pain.  
He was to be referred to neurology to rule out herniated disc 
or spinal cord compression given the pain down both legs.  
There were no current red flag symptoms, no bowel or bladder 
symptoms at present.  Private records from November 1999 deal 
with knee pain but do note complaints of pain in both legs 
with a history of having broken his back 15 years earlier.  

A January 2000 VA follow-up of magnetic resonance imaging 
(MRI) revealed that it showed an old compression fracture 
involving the L1 vertebral body but with no significant 
spinal stenosis.  There were the same complaints as 
previously, but no other active complaints.  He was noted to 
have a neurology appointment for February.  He also described 
pain radiating down both legs, of a burning sensation in the 
right thigh.  Physical examination yielded no significant 
findings.  The assessment continued to be chronic low back 
pain with referral to neurology to further address the 
neuropathic type of pain.  The VA records from April through 
June 2004 reflect that he was a no show for an 
electromyograph (EMG) appointment, for physical therapy (PT) 
initial appointments with discontinuation of further PT 
appointments due to the no-show, and he failed to return a 
pain questionnaire.  

A March 2000 VA treatment record noted an acute low back pain 
on top of chronic pain around the L1 vertebra.  He was noted 
to have aggravated his back while fixing a fence the previous 
day.  There were no real radicular symptoms, bowel or bladder 
symptoms or saddle anesthesia.  Physical examination was 
negative for straight leg raising bilaterally.  The 
assessment was acute chronic low back pain.  He was 
prescribed Tylenol, and to try roboxin or methacarbomal, but 
cautioned about potentially habit forming narcotics and was 
referred to the pain clinic and physical therapy.  

Private records from 2002 to 2003 include several family 
practice examination notes that appear to be from 2002 but 
with the dates cut off from some of them.  These undated 
records reflect multiple medical follow-ups for back pain 
with complaints of joint pain, weakness, numbness and 
myalgia, with physical examination repeatedly showing 
bilateral lower spinal tenderness to palpation, also with 
some spinal paravertebral spasm shown on physical examination 
on 2 visits.  However his gait was repeatedly normal, there 
was no negative kyphosis, no costovertebral (CVA) tenderness 
and there was normal muscle strength of 5/5 repeatedly 
reported.  Generally he was said to be doing fairly well on 
pain medication and physical therapy, although there were 
some complaints of break through pain.  

An early November 2002 record reported problems with side 
effects from medications such as Darvocet, and problems with 
other medications not helping his pain.  Later in November 
2002 he jumped off a ladder and had pain going down his back 
and right leg afterwards.  He was seen 10 days after this 
fall and his lower back was no better.  He had pain, but 
denied tingling or numbness of the legs or feet.  He 
complained of quad and lower back pain, but continued to work 
every day despite his low back pain.  Bowel and bladder was 
unchanged.  Physical examination revealed his deep tendon 
reflexes to be +2 and sensory was intact.  Motor strength 
continued to be +5.  There were palpable muscle spasms near 
the right L3-5 region with discomfort elicited on left-right 
lateral bending, but no numbness or tingling.  The assessment 
was lumbar strain.  In early December 2002 his back pain was 
described as getting worse with pain going down into his leg, 
with Ultracet not helping.  He asked for a stronger 
medication.  On follow-up in late December 2002 he complained 
of significant back pain with sciatica going down his leg and 
worsening pain at night.  His gait was abnormal and he had 
L2-S1 tenderness points on paraspinal muscles and pain on leg 
lifts.  On follow-up he was taking 12 Tylenol a day and had 
used Percocet/Darvocet in the past, with problems.  He 
complained of shooting pain in the right leg.  There was no 
bowel or bladder incontinence.  Physical examination revealed 
lower spine point tenderness at the L4-S1 area with 
paraspinal spasm.  The assessment was compression fracture.  

A January 2003 report from a private orthopedic institute 
revealed the veteran was seen for a complaint of lower back 
pin with numbness and tingling in the low back and legs, 
described as a dull ache.  He related the history of his 
accident in 1981 resulting in compression fractures as the 
cause of his current complaints with low back pain since.  He 
has had worsening pain over the past year and over the past 
4-5 months he has had right buttock pain over to posterior 
thigh down to the right knee.  There was no pain below the 
knee.  The pain improved with activity.  His pain was most 
intense on first arising in the morning and at the end of the 
day.  Pain was aggravated by stooping, bending and relieved 
by nothing.  It occasionally kept him from sleeping or caused 
him to wake up.  He has had difficulty walking and could walk 
less than a mile due to this condition.  There has been no 
difficulty with bowel, bladder or sexual functions since this 
condition began.  He did not exercise regularly.  Currently 
he took 1 Percocet every 4 hours.  He was noted to continue 
to work at his regular job.  

Physical examination revealed him to walk with a normal gait.  
He could heel and toe walk and perform tandem gait without 
difficulty.  He stood with no list.  He could touch his toes 
without difficulty.  His pain was worsened with extension.  
He was tender to palpation in the upper, midlevel and lower 
lumbar paraspinals.  There was sacral sulcus and sciatic 
notch tenderness on the right.  His range of motion of the 
bilateral hips was full.  Internal rotation of the hips did 
not produce pain.  Seated straight leg raise was negative 
bilaterally.  Motor examination was 5/5 throughout.  Reflexes 
that were tested were 2 and sensory examination was normal.  
The X-rays were noted to show 19 degrees kyphosis, L1-L3 and 
L2 compression fracture (old), 5 degrees thoracic kyphosis.  
The diagnosis was fracture of lumbar vertebra, closed, 
sprains and strains lumbar and lumbosacral spondylosis 
without myeopathy.  Plans included starting him on Ultracet 
and Vioxx and referral to physical therapy for trunk 
stabilization program.  

The orthopedic doctor reported the following summary of the 
veteran's condition in a disposition and letter drafted in 
January 2003.  The veteran was noted to be a sales manager 
with a history of fracturing his back in a car accident 22 
years earlier.  He has since had back pain but it has been 
worse over the past year and over the past 4-5 months he has 
developed some right thigh pain down to his knee but not 
below.  His neurological examination was essentially normal.  
He was tender over his low lumbar spine and right sciatic 
notch.  X-rays were noted to show 19 degrees of kyphosis 
through the L2 compression fracture and a slight L1 fracture, 
which were old.  He had 5 degrees of thoracic kyphosis.  The 
impression was status L2 and L1 fractures resulting in 
altered spinal biomechanics.  He was hypokyphotic to 
compensate for his hyperkyphotic lumbar spine.  This was a 
likely source of his back pain.  The doctor reiterated his 
recommendations that he try physical therapy as well as the 
medication changes as described in the above report.  

A January 2003 private MRI revealed an impression of old 
healed compression fracture involving the L2 vertebral body.  
There was mild bony posterior retropulsion present which does 
result in a mild central stenosis.  Marrow signal in the L3 
vertebral body was normal suggesting this was benign 
compression fracture.  X-rays also from January 2003 gave an 
impression of chronic deformity of L2 with slight 
retrolisthesis of L2 with respect to L3.  

The report of a May 2003 VA examination noted the history of 
the veteran's injury to his back in the service from a motor 
vehicle accident, resulting in lumbar compression fractures, 
for which he was hospitalized for a year and placed in a body 
cast for the first 6 months after being hospitalized.  He now 
noted significant stiffness in his back and a 7/10 pain which 
radiates from his back down to his right lower extremity.  He 
also noted pain that radiates from his hip to his knee that 
has been on and off for the past 5 years but worsening over 
the past year.  He could walk a quarter mile before having to 
stop.  He currently took Oxycontin, Ultracef and Baclofen.  
Flare-ups occurred every day in the morning and the middle of 
the day as well.  He noted that lying down seems to help and 
any type of activity seems to exacerbate his symptoms.  He 
did note that walking or sitting worsens his symptoms and his 
pain is 8/10 during flare-ups.  He noted occasional 
constipation from his narcotics but no incapacitating 
episodes per se.  He did not use a cane, crutches or walker 
and did not use a back brace.  He had no unsteadiness or 
falls and has not had any surgery.  He was currently 
employed.  

Physical examination revealed him to walk with a normal gait.  
Lower extremity strength is normal.  Sensation was normal.  
Flexion was normal at 95 degrees.  Extension and lateral 
bending were all 20 degrees, which is normal.  X-rays showed 
L1 and L2 compression fractures.  L2 was more severe and 
there was about 50 percent loss of height and mild kyphosis 
at this level.  The assessment was that the veteran suffered 
a motor vehicle accident in the service and sustained L1 and 
L2 compression fractures which were treated non operatively.  
He had baseline pain, which was 7/10 at baseline and 8/20 
during flare-ups.  There were no incapacitating episodes and 
he did not have any pain on movement.  With respect to range 
of motion, he had normal baseline range of motion.  It was 
this examiner's opinion that during flare-ups, his range of 
motion decreases by 20 to 30 percent.  He was currently 
service-connected 20 percent for a back condition.  He 
clearly has residuals from his fractures, as visualized by X-
ray.

Private medical records from 2004 to 2005 revealed that he 
continued to be prescribed Oxycontin throughout 2004.  On 
Follow-up in June 2004 he was noted to be using 3 Oxycontin 3 
times a day for back pain and seemed very stable.  The 
medication covered up the pain somewhat.  He also was 
planning to see a neurosurgeon to discuss possible back 
surgery in the future.  Physical examination revealed normal 
gait and station, 5/5 muscle strength throughout upper and 
lower extremities, normal range of motion of the extremities 
and hips, but with paraspinal tenderness, no CVA tenderness 
and no lordosis or kyphosis.  The assessment was back pain 
and he continued to be prescribed Oxycontin.  In September 
2004 he continued with back pain, still taking 2 to 3 
Oxycontin per day.  He did not want back surgery at this 
time.  

Physical examination was unchanged from that of June 2004 
except that he was noted to have lumbar paraspinal stiffness 
and straight lordosis.  The assessment was unchanged.  By 
October 2004 he said that his pain medication was no longer 
holding back his pain and he wanted an increased dosage.  He 
said he was going to the VA hospital for reevaluation of his 
back.  He indicated that he would have back surgery as 
discussed.  Physical examination was significant for a slight 
deformity at the lumbar 1-2 area with paraspinal spasm 
present.  Otherwise the physical examination was the same as 
that in June 2004.  A December 2004 note revealed significant 
low back pain for which he was currently seeing a specialist 
and was scheduled to have surgery if deemed necessary.  
Physical examination was again unchanged from earlier ones 
except that he had lumbar paraspinal pain and point 
tenderness along the lumbar spine.  

Private treatment records from 2006 through 2007 reflect 
ongoing complaints of low back pain continued to be treated 
with strong narcotics such as Oxycontin.  In February 2006, 
he complained of increased lower back pain shooting down his 
legs with history of lumbar stenosis and increase in pain 
medication due to worsening low back pain.  Physical 
examination revealed his gait and station to be normal, 
muscle strength was 5/5 throughout, and he had normal range 
of motion of extremities and hips.  However he had slight 
lumbar paraspinal stiffness and spasm, slight curvature with 
scoliosis on the lower back possibly related to increased 
spasm.  In March 2006 he underwent an MRI, the results of 
which yielded an impression of old compression fracture of L2 
with some minimal canal narrowing at the level of the 
compression fracture, unchanged from the previous study, and 
degenerative disc disease primarily of L1-2 and L2-3.  The 
results from the MRI were discussed with the veteran later in 
the month, with the possibility of neurosurgery to address 
the compression injury discussed.  Physical examination again 
revealed his gait and station to be normal, muscle strength 
was 5/5 throughout, and he had normal range of motion of 
extremities and hips, but with some straightening of the 
lumbar spine.  Also in March 2006 the doctor addressed the 
veteran's current tolerance for pain medications and that it 
would be difficult to wean him off them.  

In July 2006, the possibility of his undergoing surgery with 
a back stimulator placement was discussed.  Physical 
examination in July 2006 revealed the same findings as 
previous examinations in 2006 regarding his gait, station, 
muscle strength, and range of motion of the extremities, but 
with lower paraspinal stiffness, no CVA tenderness, no 
kyphosis or lordosis.  In August 2006 he was seen with 
complaints that his insurance company would not pay for 80 
milligrams of Oxycontin 3 times a day and the doctor 
suggested he try morphine.  He was reluctant to do so but 
thought he might have to go through surgery and have a 
possible neuro stimulator implanted.  Physical examination 
showed significant lower back stiffness and spasm with some 
hypersensitivity.   In November 2006 he was noted to be 
having severe back spasms and had gone through withdrawal for 
the last five days due to running out of medication.  
Physical examination revealed his gait and station were 
normal, muscle strength was 5/5 throughout and he had spasm 
and stiffness of his right back.   

In February 2007, the veteran was treated for a bronchial 
infection but was also noted to be planning to have his back 
evaluated by the VA and potentially receive lumbar 
injections.  A May 2007 record addressed complaints from a 
bronchial infection but also noted his intolerance to a new 
medication called opana for his chronic lower back pain.  
Physical examinations throughout 2007 repeatedly  revealed 
his gait and station to be normal, muscle strength was 5/5 
throughout, and he had normal range of motion of extremities 
and hips with lower paraspinal stiffness, no CVA tenderness, 
no kyphosis or lordosis.  

VA treatment records from 2007 reveal that in July 2007 the 
veteran was seen at the emergency room (ER) for complaints of 
low back pain at a level of 8-10.  He had low back pain that 
radiated down his right leg after a fall, located in the same 
area as his old back injury.  Physical examination revealed 
decreased range of back motion due to pain, tender vertebrae 
L4-L5 and rigid/tense paravertebral muscles.  He denied any 
loss of bowel or bladder function.  He received an injection 
of Ketoralac which relieved the pain to where he was 
discharged with a pain level of 3/10.  A few weeks later in 
mid August 2007 he was seen for complaints of low back pain 
while lifting and pulling a heavy object.  He denied any 
numbness or tingling to the lower extremities, loss of bowel 
or bladder control and walked without difficulty.  He had 
decreased range of motion due to pain and tender vertebrae at 
L4-5.  X-rays were taken in August 2007 with an impression of 
stable compression fracture of L2 with no acute finding.  The 
assessment was acute over chronic lower back pain.  His pain 
level at discharge was a level 8.  A few weeks later in late 
August 2007 he was seen for complaints of back pain time one 
month, with pain radiating down the right leg.  He reported 
that he has been to the ER to get medications for a couple of 
days and reported getting flare-ups every 2 or 3 years, with 
no bowel or bladder dysfunction.  Physical examination 
revealed him to be ambulatory and in no distress and he could 
walk on his heels and toes.  His deep tendon reflexes were 
2+.  The assessment continued to be chronic back pain.  

An October 2007 new patient physical noted a history of the 
veteran taking oxycodone and alprazolam for his chronic lower 
back pain.  He denied any recent fall or injury, incontinence 
or leg weakness.  Neurologically he was ambulatory without 
ataxia and deep tendon reflexes were 1/4 in the upper and lower 
extremities.  There was no clonus and his gait was intact.  
The impression was chronic back pain and plans included that 
he undergo an MRI.

A November 2007 interdisciplinary outpatient assessment noted 
complaints of lumbar pain at a level 7/10.  He was noted to 
be unsteady due to back pain, with no assistive device.  His 
pain screen revealed his pain to usually be at a 7/10 level.  
The pain was described as sharp and occurring several times a 
day.  A November 2007 MRI showed an impression of 
posttraumatic and degenerative findings without evidence of 
marked change, canal or foraminal compromise.

The report of a February 2008 VA examination included 
examination of the spine orthopedically as well as 
neurologically.  The claims file was reviewed.  The 
neurological portion of the examination noted a problem of 
pain in the right leg, with onset of this in 2004.  There was 
increasing intermittent pain in the right leg, with 
remissions.  There was no history of trauma or neuroplasm to 
the central nervous system.  Physical examination revealed 
normal findings of strength, muscle tone and bulk on motor 
exam.  He had positive straight leg raise to 30 degrees on 
the right.  Sensory examination revealed normal light touch, 
pin prick, vibratory sense and position sense.  He had normal 
fundoscopic and cranial examination and his cranial nerves 
were intact.  His reflexes were normal.  The diagnosis was 
right lumbar sciatic neuropathy with the associated problems 
being pain in the right leg.  The effects on usual occupation 
were described as significant.  The impact on occupational 
activities included decreased mobility, pain and decreased 
strength of the lower extremity.  There was moderate affect 
from this neuropathy on chores, shopping, exercise, sports, 
recreation, and traveling.  There was no impact on toileting, 
bathing, dressing or grooming.

The spine examination noted his problem to be low back pain 
since 1981 onset when he fractured his lumbar vertebra in a 
vehicle accident and was inpatient for a year and outpatient 
for 3 years following this incident.  The course since onset 
was described as progressively worse.  Current treatments 
included TENS unit and medication, including morphine tablets 
provided by a Dr. Torres beginning in January 2008.  A 
history of recent medication prescriptions for pain included 
Gabapentin from November 2007 to November 2008 and Etodolac 
from October 2007 to October 2008.  Response to treatment was 
described as poor.  He was noted to have had a body cast, 
brace and TENS unit.  

The review of systems revealed him to deny any urinary or 
fecal incontinence or other problems.  He did report 
numbness, paresthesias and leg/foot weakness.  He denied 
unsteadiness or falls, dizziness or visual dysfunction.  
Regarding other symptoms he endorsed a history of fatigue, 
decreased motion, stiffness, weakness, spasms and pain.  The 
location and distribution of the pain was in the low back, 
chronic in nature. He described the pain as stabbing, severe, 
constant and daily.  The pain radiated down the right leg, 
and was aching and shooting.  He endorsed flare-ups of the 
spinal condition with weekly severe flare-ups that last for 
hours.  The flare-ups lasted for hours and were precipitated 
by walking more than 300-400 yards.  Rest alleviated the 
pain.  The veteran's impression of the extent of the 
additional limitation of motion or other functional 
impairments was that it was severe.  Regarding incapacitating 
episodes due to the thoracolumbar spine, he reported 4 times 
within the past 12 months, each lasting 4-5 days.  He was 
limited to walking 300 to 400 yards.  

Objective examination of the thoracic spine revealed evidence 
of spasm, guarding, pain with motion, tenderness and weakness 
on the left and right side, with evidence of atrophy on the 
left or right.   The muscle spasms, localized tenderness or 
guarding was deemed severe enough to cause abnormal gait or 
abnormal spinal contour.  His posture was stooped, head 
position was normal and there was symmetry in appearance.  
His gait was antalgic with poor propulsion.  On motor 
examination his strength was 5/5 throughout all muscle groups 
of the upper and lower extremities.  Muscle tone was normal 
and there was no atrophy.  On detailed sensory examination of 
the spine, both upper and lower extremities were 2/2 on 
vibration, pain, light touch, and position sense.  No 
abnormal sensations were found.  Reflexes were 2+ throughout 
both upper and lower extremities, with the exception of left 
ankle jerk, which was 1+.  Plantar flexion was normal in both 
lower extremities.  There was no sign of ankylosis of the 
cervical or lumbar spine.  

The veteran's range of motion was 40 degrees flexion, 10 
degrees extension, 20 degrees lateral flexion in both 
directions and 20 degrees rotation in both directions.    All 
ranges were from 0 degrees and active and passive motions 
were the same for all motions.  Resisted isolated isometric 
movements were all normal.  There was pain on all motions 
both active and passive, with pain starting at 10 degrees and 
ending at the farthest range of motion reached in all motions 
except for extension, where the pain started at 0 degrees and 
ended at the farthest range of 10 degrees.  There was also 
pain, but no additional loss of motion on repetitive use.  
The combined range of motion was 130 degrees.  The reduced 
motion was not normal for this individual.  Lasegues was 
negative.  MRI results from November 2007 were reviewed and 
included an impression of posttraumatic and degenerative 
findings without evidence of marked change, canal or 
foraminal compromise.  X-ray reports from August 2007 yielded 
an impression of stable compression fracture of L2 with no 
acute finding on this study.  The veteran's employment 
history was reviewed and he was noted to be employed full 
time and he lost 4 weeks from the past 12 month period of 
work due to pain in his back.  The diagnosis was status post 
compression fracture of L2, with associated low back pain.  
The effects on his usual occupation were significant with 
resulting work problems of increased tardiness, increased 
absenteeism.  He also had decreased mobility and problems 
with lifting.  He also had decreased lower extremity strength 
and pain.  There were effects on his usual activities, 
including severe limitations on chores, recreation, and 
travel, and he was prevented from engaging in sports.  He had 
moderate effects on shopping, mild effects on bathing and 
dressing and no effect on toileting, grooming or eating.  The 
examiner commented that diagnostic imaging confirmed the 
presence of some degenerative disease at L1, L2 and his 
intervertebral disc syndrome was intermittent.  At this time, 
his ankle jerks were present but reduced.

Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

A review of the evidence reflects that the veteran's low back 
manifestations more closely resemble the criteria for 40 
percent rating under the applicable criteria in effect prior 
to September 23, 2002.  The evidence, particularly the 
findings from the records from 1999 through 2007 are 
consistent with severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  These records 
reflect flare-ups with pain radiating down both legs, but 
more so down the right leg as early as 1999, and continuing 
on an intermittent basis through 2007 and also is shown in 
the most recent and detailed VA examination of February 2008.  

The Board notes that the medical evidence reflects that 
throughout the course of this appeal, the veteran has 
problems mostly involving severe pain and spasms from his 
service-connected lumbar spine disorder, with recurrent 
flare-ups of symptoms shown in the records, and with 
intermittent relief shown.  He is noted throughout the course 
of the appeal to have required the use of heavy narcotics to 
ease his pain, and has had well documented incidents of 
exacerbations of pain with activities or incidents such as 
jumping from a ladder in November 2002 and flare-ups in July 
and August 2007 after a fall and after lifting a heavy 
object.  Objectively, the physical examination records 
repeatedly showed him to have evidence of paravertebral 
spasm, further suggestive of a severe intervertebral disc 
disorder.  The January 2003 private orthopedic evaluation and 
disposition letter from the orthopedist revealed an opinion 
that the veteran's stance was hypokyphotic to compensate for 
his hyperkyphotic spine, and that this was a likely source 
for his back pain.  Finally the severity of his symptoms 
throughout his appeal is well documented not only by the 
treatment records, but also by the VA examinations of May 
2003 and January 2008.  The May 2003 examination noted pain 
generally at a 7/10 level that radiates down the back to his 
right lower extremity, with 8/10 pain during flare-ups, and a 
decrease of motion by 20 to 30 percent during flare-ups.  The 
February 2008 examination likewise showed increasing 
intermittent pain in the right leg, and with objective 
examination showing evidence of spasm, guarding, pain with 
motion, tenderness and weakness.  

In sum, the Board finds under the applicable criteria in 
effect prior to September 23, 2002 a rating of 40 percent, 
but no more, for symptoms that include recurring attacks and 
intermittent relief, is warranted.  

The evidence does not suggest that a higher evaluation of 60 
percent is warranted under the pre-September 2002 Diagnostic 
Code 5293.  The evidence fails to show persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  The overall evidence 
of record is suggestive of periods of relief from the lumbar 
symptoms, as shown in records where spasm was not noted on 
physical examination.  Furthermore, the physical examinations 
throughout the pendency of the appeal, repeatedly revealed 
the veteran to have normal muscle strength, normal sensory 
findings and normal gait except during flare-ups.  Even with 
the allegations of pain radiating down the right leg, there 
were no sensory deficits shown whenever the lower extremities 
were tested, including on the detailed neurological VA 
examination of January 2008.  The evidence as set forth above 
reflects that the veteran has had attacks of severe pain 
including radiation of the pain down his right leg, causing 
restriction of motion and interference with his ability to 
perform certain tasks, but, with many periods of intermittent 
relief in between attacks.  

The Board also finds that a rating in excess of 40 percent 
disabling is not warranted under the criteria for fracture of 
the vertebra Diagnostic Code 5285, which allows for an 
additional 10 percent to be added to a definite limitation of 
motion or muscle spasm.  In this case there is no 
demonstrable deformity, and even if there were, the ranges of 
motion recorded on the most recent VA examination as well as 
in earlier records and examination reports would not meet the 
criteria for a 40 percent rating under Diagnostic Code 5292.  
Additionally there is no evidence whatsoever showing that the 
vertebral fracture results abnormal mobility requiring a neck 
brace (jury mast) to meet the criteria for a 60 percent 
rating under this Diagnostic Code.

Regulations in effect 9/23/02 to 9/25/03-Orthopedic 
Manifestations

The Board now turns to the criteria in effect as of that date 
to ascertain whether a rating above 40 percent is warranted 
under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  A review of the evidence does not reflect that 
the veteran's lumbar spine has resulted in at least six weeks 
of incapacitation.  The most recent VA examination of 
February 2008 cited the veteran as claiming to have lost four 
weeks from work due to his back symptoms, and elsewhere the 
records do not indicate that he had at least 6 weeks of 
prescribed bedrest during a given year.  Thus, an evaluation 
in excess of 40 percent disabling is not warranted under the 
revised criteria based on periods of incapacitation.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain, could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  The veteran 
is already in receipt of the maximum rating under this 
criteria and the evidence from the VA examinations of May 
2003 and February 2008 reflect his general range of motion to 
be less than severe.  Thus, a higher evaluation than 40 
percent is not warranted for the veteran's lumbar spine 
disability under the revised Diagnostic Code 5293 in effect 
between September 2002 and September 2003.  

Regulations in effect 9/23/02-- Neurological Manifestations

The Board now turns to whether there should be a separate 
evaluation for neurological manifestations.  If so such 
evaluation can only be granted effective September 23, 2002, 
and would be rated under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 8520 as analogous to impairment of the 
sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520 (2007).

There is no basis for assigning any separate compensable 
ratings for neurological manifestation in this instance where 
as previously discussed, the evidence shows the neurological 
manifestations to be limited to pain, primarily down the 
right leg, but with normal neurological and motor findings 
repeatedly shown for both lower extremities on repeated 
physical examinations in the medical records as well as in 
the VA examinations of May 2003 and February 2008, which 
included detailed neurological examination.  In the absence 
of objective neurological manifestations besides the 
complaints of pain, consideration of separate compensable 
ratings for neurological manifestations is not indicated in 
this case, as there is no evidence of even mild incomplete 
paralysis shown.  

Regulations in effect September 26, 2003-- General Rating 

The evidence likewise does not reflect that a higher rating 
than the current 40 percent for the residuals of the lumbar 
spine vertebral fracture is warranted under the General 
Rating formula in effect September 26, 2003, which allows for 
a 50 percent disability for unfavorable ankylosis of the 
entire thoracolumbar spine.  There is no evidence of any 
ankylosis of the spine shown at all in any records or 
examination reports, thus there is no basis for a higher 
rating based on ankylosis.  

In sum, the Board finds that with application of reasonable 
doubt and consideration of functional limitations pursuant to 
38 C.F.R. § 4.40, 4.45, the veteran's lumbar spine disorder 
more closely resembles the criteria for a 40 percent rating 
under the criteria for intervertebral disc syndrome, 
Diagnostic Code 5293 in effect prior to September 23, 2002.  
The Board finds that this criteria is met throughout the 
pendency of this appeal, thus there is no need to consider 
the appropriateness of a staged rating pursuant to Hart, 
supra.

Extraschedular

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected disorder of the 
lumbar spine resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation); 
warranted frequent periods of hospitalization; or otherwise 
has rendered impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating of 40 percent for degenerative joint 
disease of the lumbar spine, but no more, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


